EXHIBIT 10.10

 





Cerep P 1/5



Service Agreement

This Service Agreement (“Agreement”) is made by and between:

Canterbury Laboratories, LLC with an address 513 Lookout Loop, Eastsound, WA
98245 USA (“CLIENT”)

and

CEREP, having a place of business at le Bois L’Eveque - BP 1 - 86600 Celle
L’Evescault, France (“CEREP”)

For the purpose of this Agreement “CEREP” shall mean CEREP SA and its wholly
owned subsidiaries.

Preamble. This Agreement confirms the terms and conditions under which CLIENT
will disclose to CEREP proprietary or confidential information (“CLIENT
INFORMATION”) or materials or samples (“CLIENT MATERIAL”) and under which CEREP
will perform any pharmacological and pharmaceutical research services described
in CEREP’s catalogues, web site or other sales materials, or any other research
services that the Parties may agree to submit to the terms of the present
Agreement (hereinafter referred to as “SCIENTIFIC SERVICES”).

1.                  CEREP agrees to carry out SCIENTIFIC SERVICES requested by
CLIENT in connection with CLIENT MATERIAL or CLIENT INFORMATION that CLIENT may
provide to CEREP. CEREP will indicate to CLIENT within two weeks of receiving
CLIENT’s written request, (i) the list of assays and the financial terms for the
SCIENTIFIC SERVICES to be performed, and (ii) the time schedule for completion
of said SCIENTIFIC SERVICES, by providing CLIENT with a Quotation (“Quotation”).
If acceptable to both Parties and except as otherwise mentioned in writing, each
Quotation will be considered as part of this Agreement.

2.                  The SCIENTIFIC SERVICES described to date in CEREP’s
catalogue, web site or other sales materials may be subject to changes or may be
suppressed. To the best of CEREP’s knowledge, CEREP is entitled to perform the
SCIENTIFIC SERVICES without infringing any issued patents in the country where
the SCIENTIFIC SERVICES are performed. Notwithstanding the foregoing, in no
event will CEREP be held liable for not being able to perform any SCIENTIFIC
SERVICES requested by CLIENT.

3.                  In carrying out the SCIENTIFIC SERVICES, CEREP will take all
necessary steps and make reasonable efforts to ensure that the results obtained
are scientifically accurate and valid according to the standards presently
accepted in the relevant field.

1

 



4.                  The results of the SCIENTIFIC SERVICES will be reported in
writing to CLIENT promptly upon their completion (“Results”). Unless otherwise
agreed by the Parties in a Quotation, CLIENT shall pay for the SCIENTIFIC
SERVICES as follows:

·The total amount due for the SCIENTIFIC SERVICES upon receipt of the final
report that includes the Results; or

·The total amount due for the SCIENTIFIC SERVICES performed upon receipt of an
interim report including the Results already produced should:

·additional SCIENTIFIC SERVICES be requested by CLIENT as a follow-up

·assay(s) be unavailable

Then the remaining amount for the SCIENTIFIC SERVICES performed will be paid by
CLIENT upon receipt of the final report.

5.                  Should CLIENT request in writing to have access via the
Internet to the data obtained by CEREP as the result of the SCIENTIFIC SERVICES
and other related information as the case may be (‘‘Data”), using “Data Online”,
a service developed by CEREP on its Web site, such access shall be made under
the following conditions :

a.                   CLIENT hereby acknowledges that it has been informed of
Data Online’s main operation rules attached hereto as Appendix 1.

b.                  The Data on Data Online are provided to CLIENT on an “as
is”, and “as available” basis.

c.                   CEREP may at any time and without prior notice to CLIENT
interrupt the access to Data Online if it is necessary to maintain the security
of Data Online. CEREP shall not be liable for any direct, indirect, incidental,
special, consequential or punitive damages arising out of CLIENT use of, or
inability to use, Data Online.

d.                  CEREP agrees that CEREP security measures set forth in this
Agreement and as hereto attached in Appendix 1 are efficient and adequate to
protect the Data, and that CEREP is fulfilling its confidentiality obligations
with regard to the Data pursuant to this Agreement.

e.                   CEREP will not accept liability for any errors or omissions
in the contents of Data which may arise as a result of Internet transmission. In
no event will CEREP be held liable for any incorrect or lost Data as a result of
transmission of the Data as authorized by CLIENT.

6.                  In connection with the SCIENTIFIC SERVICES, CEREP may
provide, upon CLIENT’s request, interpretation profile services as described in
Appendix 2 to this Agreement. At any time during the term of the present
Agreement, CEREP may refuse to provide interpretation profile services requested
by CLIENT.

Report derived from interpretation profile services (“Interpretation Profile
Report”) is generated using BioPrint® database, a database proprietary to CEREP.
BioPrint® data generated by CEREP have been obtained using quality control
processes consistent with those used for pharmacological screening or profiling
of CLIENT compounds. BioPrinte data derived from literature have been reported
with reasonable care and accuracy.

2

 



Interpretation Profile Report is generated using statistical tools and may
contain certain errors, omissions or bias usually associated with the use of
statistical tools; therefore CEREP makes no representation and warranty with
regards to information contained in the Interpretation Profile Report and their
suitability for a particular purpose.

CEREP does not warrant to CLIENT (i) that Interpretation Profile Report is
patentable in whole or in part and (ii) that the use of such Interpretation
Profile Report does not infringe third party’s rights.

7.                  If necessary for the performance of the SCIENTIFIC SERVICES,
CLIENT will transfer to CEREP the sufficient or requested quantities of CLIENT
MATERIAL involved in the SCIENTIFIC SERVICES and, if deemed necessary, will
provide all pertinent information regarding the solubility, stability and/or any
other information regarding CLIENT MATERIAL. CEREP will be responsible for and
bear the expenses of obtaining any other chemicals, materials, equipment,
animals and facilities needed to conduct the SCIENTIFIC SERVICES.

8.                  In return for performance of the SCIENTIFIC SERVICES, CLIENT
shall pay CEREP a certain fee indicated in the corresponding Quotation.

9.                  CLIENT MATERIAL supplied to CEREP by CLIENT will be
considered as CLIENT’s confidential information and will not be distributed by
CEREP to any third party and will remain proprietary to CLIENT. The remaining
quantity of CLIENT MATERIAL will be returned to CLIENT upon written request of
CLIENT and will not be used by CEREP except as agreed by CLIENT. CEREP agrees
not to perform any physical, chemical or biological analysis, other than those
listed in the Quotation provided to CLIENT, nor to attempt any determination of
the structure of CLIENT MATERIAL (when such CLIENT MATERIAL refers to samples).
Notwithstanding the foregoing, CEREP may receive from CLIENT or itself determine
the structure of said CLIENT MATERIAL when such determination is strictly
necessary for the performance of the SCIENTIFIC SERVICES, as stated in the
Quotation and agreed by CLIENT. Should CLIENT MATERIAL be shipped upon request
of CLIENT, such shipping will be made at CLIENT’s sole risk and expense, said
expense being mentioned in the Quotation.

10.              CLIENT INFORMATION disclosed by CLIENT to CEREP, as defined in
the preamble of the present Agreement, the results of the SCIENTIFIC SERVICES
and any written report prepared by CEREP for CLIENT (hereafter the “CONFIDENTIAL
INFORMATION”), are considered to be confidential and proprietary to CLIENT.
CEREP agrees to hold such CONFIDENTIAL INFORMATION in strict confidence and not
to disclose it to third parties whether orally, in writing or by way of samples
without CLIENT’s prior written consent for a period of five (5) years from the
date of the disclosure of said CONFIDENTIAL INFORMATION. Furthermore, CEREP
shall not use the CONFIDENTIAL INFORMATION for any purpose other than as recited
herein and shall take all necessary and reasonable steps to assure that the
CONFIDENTIAL INFORMATION is maintained in confidence. However, CLIENT agrees
that CEREP may disclose solely the existence of the engagement of CEREP by
CLIENT in normal customer lists prepared by CEREP for general marketing
purposes. The obligations of confidentiality and non-use shall apply to each of
CEREP’s employees who have access to the CONFIDENTIAL INFORMATION. At the
request of CLIENT, CEREP shall destroy all copies of documents containing the
CONFIDENTIAL INFORMATION in the possession of CEREP, except that CEREP may
retain one (1) copy of such CONFIDENTIAL INFORMATION in its confidential files,
solely for record purposes as a mean of determining any continuing obligations
under this Agreement. Except as otherwise agreed in writing by the Parties,
CEREP will retain a copy of reports and experimental records containing
experimental descriptions and data generated from this Agreement for a period of
five (5) years from their generation. After this time and on request by CLIENT,
CEREP shall provide to CLIENT all experimental records and reports obtained from
the work performed under the terms of this Agreement. Should these files not be
requested by CLIENT six months after the expiration of the five year period
above mentioned, CEREP will be entitled to destroy them.

3

 



11.              All ideas, inventions, data conceived or obtained during the
performance of the SCIENTIFIC SERVICES under the terms of this Agreement will be
the exclusive property of CLIENT and are to be formally assigned to CLIENT,
whether or not patentable, except as otherwise expressly agreed in writing by
CLIENT and CEREP. CEREP shall, and shall cause its employees to, (i) execute all
documents and perform all acts deemed reasonably necessary by CLIENT to evidence
CLIENT’s ownership of the intellectual property and (ii) assist CLIENT in
preparing, prosecuting, obtaining, registering, maintaining, defending and
enforcing, at CLIENT’s sole expense, discretion and exclusive control, all
patents and any foreign equivalents thereof, copyrights, trade secret rights and
other proprietary rights. Notwithstanding the foregoing, cLIENT agrees that
CEREP’s core technologies shall remain the sole property of CEREP, and that any
and all improvements to CEREP’s core technologies, whether or not conceived
within the performance of services in connection with this Agreement, shall be
the sole property of CEREP. For the purpose of the present Agreement “CEREP’s
core technologies” means all models, programs, methodologies, know-how and
general knowledge possessed by CEREP, including without limitation, all
generally accepted accounting and actuarial principles and all interpretations
thereof.

12.              CEREP may supply certain data or experimental procedures to
CLIENT that are considered to be confidential and proprietary to CEREP, as
clearly indicated by CEREP. CLIENT agrees to hold such information in strict
confidence and not to disclose it to third parties whether orally, in writing or
by any other means without CEREP’s prior written consent for a period of five
(5) years from the date of the disclosure of said information.

13.              One Party (the “RECEIVING PARTY”) shall have no obligation of
confidentiality with respect to any information disclosed by the other Party
(the “DISCLOSING PARTY”) that:

a.                   is now in the public domain or subsequently enters the
public domain without fault or negligence on the part of the RECEIVING PARTY,
its employees, or its affiliates; or

b.                  can be demonstrated by documentation or other competent
proof to have been in the RECEIVING PARTY’s possession prior to disclosure by
the DISCLOSING PARTY; or

4

 



c.                   is properly received by the RECEIVING PARTY from a third
party with a valid legal right to disclose such information and such third party
is not under confidentiality agreement to the DISCLOSING PARTY; or

d.                  is required to be disclosed pursuant to any order of a court
having jurisdiction or any lawful action of a government or regulatory agency;
or

e.                   the RECEIVING PARTY’s employees who have no knowledge of
the DISCLOSING PARTY’s confidential information subsequently develop such
information independently.

14.              CEREP may supply data or experimental procedures to CLIENT that
are not confidential. CEREP agrees that CLIENT shall own and he free to use all
such non-confidential material without incurring any further obligation.

15.              Indemnification. CLIENT shall defend, indemnify and hold
harmless CEREP, its employees, directors and officers, from and against any and
all liability which it may incur, by reason of CLIENT’s use of the results of
the SCIENTIFIC SERVICES hereunder : provided, however, that CEREP shall
indemnify CLIENT, its employees, directors and officers for any claims for
injuries to persons or damage which occur on CEREP’s premises or premises under
the exclusive, control of CEREP,

16.              CLIENT acknowledges and agrees that research services provided
by CFREP are performed on a non-exclusive basis and, accordingly, CEREP has the
light to perform similar services tor portles other lhan CLIENT, provided that
CEREP shall comply with its obligations of non-disclosure and confidentiality.

17.              Termination of this Agreement shall not affect any rights or
obligations of the Parties which may have accrued prior to the termination, nor
shall it affect the coming into or continuance In force of any provisions of
this Agreement which are expressly, or by implication, intended to come into or
continue in force after termination. Notwithstanding the Foregoing, the
obligations of the present Agreement will be suspended in the case of the
occurrence of any acts of God or force majeure such as but not limited to fire,
flooding, water damage, storms and lighting, accidents, an act emanating from an
administrative authority, war, rioting, strikes or any other circumstance having
a cause beyond the control of one or the other Party, including, without
limitation, failure of suppliers, subcontractors or carriers, and preventing
said Party from Fulfilling any obligations of the present Agreement.

18.              Independent Contractors. It is not the intent of CEREP and
CLIENT to form any partnership or joint venture, and nothing contained herein
shall be construed to empower either Party to act as on agent for the other. The
Parties agree that each of them shall, in relation to its obligations hereunder,
be acting as an independent contractor.

19.              Entire Agreement-Amendments. This Agreement constitutes the
entire agreement between the Parties with respect to the subject matters
addressed herein. This Agreement may not be amended or modified except by a
written agreement signed by both Parties hereto.

5

 



20.              Validity. The invalidity or unenforceability of any provision
of this Agreement shalt not affect the validity or enforceability of any other
provision of this Agreement, each of which shall train in full force and effect.

21.              Headings. The descriptive headings are inserted for convenience
of reference only and are not intended to be part of or to affect the meaning or
interpretation of this Agreement.

22.              This Agreement shall in all events and tor all purposes be
governed by, and construed in accordance with, the law of France, without regard
to any choice of law principle that would dictate the application of the low of
another jurisdiction,

23.              This Agreement shall remain in force and effect for a period ol
five (5) years from the last of the two signing dates hereafter.

24.              This Agreement may be executed in one or more counterparts by
the parties by signature of a person hewing authority to bind the party, each of
which when executed and delivered by facsimile, electronic transmission or by
mail delivery, will be an original and all of which shall constitute but one and
the some Agreement.

CEREP CLIENT By: By: Craig Abolin, PhD Title: Title: Chief Scientific Officer
Date: Date: Signature Signature /s/

 

 



6

 



 

APPENDIX 1

DATA ONLINE’S MAIN OPERATION RULES

DESCRIPTION

CEREP Data Online is a web-based, secured system to view study information in
real-time and perform safe downloads of data and reports.

ACCESS

·CEREP’s Data Online services can be accessed using common Internet browserl and
are located at https://www.cerep.fr/Secure

·Unique user name and password will be provided via mail, e-mail or fax to
CLIENT when accepting a Quotation, thus mandating CEREP to perform a study.
CLIENT will then have online access to the data generated in the scope of the
study.

·CLIENT may require an “Administrator” account granting access to all the data
generated in the scope of all the studies performed by CEREP for CLIENT. In this
case, CEREP will request a written confirmation by fax or e-mail with a list of
person(s) employed by CLIENT, authorised to access such data,

·CLIENT is responsible for its user name and password.

Two options are available:

·The Real-time data option enables the CLIENT to view study data as they are
produced, and also to extract them into MS Excel.

·The Final Report option enables the CLIENT to download complete study reports
and other related documents as they are produced.

SECURITY / CONFIDENTIALITY

·To deliver a high level of trust, Entrust & Digicert authenticate CEREP,
enabling end users to verify our site and communicate via state-of-the-art SSL
encryption. Our server supports all browser SSL encryption types (40 bit, 56
bit, 128 bit strong encryption). All computer operating systems and software are
updated immediately upon receipt of the provider’s security bulletin. These
security measures are set forth in order to ensure adequate level of
confidentiality to protect CLIENT’s data.

·The user name, password and all Data on Data On Line are strongly encrypted
depending on the browser used by the end user (i.e. if the browser supports the
highest encryption, it will be automatically used).



7

 

 

·Passwords are not stored in any database; they are owned and encrypted by the
operating system security mechanism thus the CLIENT is the only one to have
knowledge of the password and who can change it as wished.

·The CLIENT can safely enter his/her password and download files from the secure
server before any connection. Furthermore, for real time option, the data
transferred corresponds to codes undecipherable for anyone except the CLIENT.

·The network topology to access the Data Online web server is also secured via
state-of-the-art network security solutions. However the CLIENT must be aware of
risks inherent to Internet transmissions, which cannot be guaranteed to be fully
secured or error-free as information could be intercepted, corrupted, lost,
destroyed, or contain viruses. This is why CEREP will not accept liability for
any errors or omissions in the contents of Data which may arise as a result of
Internet transmission.

To experience the power and convenience of Data Online, use ‘demo’ as login and
password.

 

 

 

 

 

 



8

 



APPENDIX 2

DESCRIPTION OF BIOPRINT® SERVICES DELIVERABLES

Phase A. CLIENT’s compound BioPrint® profile

CEREP will profile CLIENT’s compound on BioPrint° assays and will provide CLIENT
with the report including results of such profile (CLIENT’s compound profiling
data).

Phase B. BloPrint® Analysis

For the purpose of the present section “BioPrint® Analysis” shall mean
interpretation of CLIENT’ s compound profiling data to identify the nearest
neighbors to CLIENT’s compound and associated ADRs (adverse drug reactions).

B.1. Nearest neighbors to CLIENT’s compound

Should interpretation of CLIENT’s compound profiling data (as described above)
be impossible to perform (level of activity, absence of neighbors..), CLIENT
will be informed, and no charges will be associated to the Phase B.

Should a BioPrint® Analysis be performed as a result of interpretation of
CLIENT’s compound profiling data, CLIENT will receive a report containing (the
“Phase B Report”):

·the chemical narne and the structure (generic name if available) of the five
nearest neighbors to CLIENT’s compound;

·the distance between CLIENT’s compound and its five nearest neighbors (Cluster
distances). Cluster distances to other compounds are also included in the report
(without the name of such compounds).

B.2. ADR reports

The Phase B Report will also include:

·the description of ADRs associated to CEREP assays on which CLIENT’s compound
is active Spearman coefficient/ risk ratio are generated for each ADR);

·the description of ADRs of the five nearest neighbors identified.

Phase C. BloPrint® Data

CLIENT may elect to purchase datasets containing information on neighbors
identified in Phase B.

Purchased data will be incorporated into the Phase B Report.

9

 



Three datasets are available for purchase (at CLIENT’s sole choice) within the
frame of a BioPrint® Analysis:

·a BioPrint® Full Profile. (which includes Bioprint0 Pharmaco and BioPrint®
ADMETox mentioned below),

·BioPrint® Pharmoco (pharmacological data only),

·a BioPrint® ADMETox (ADMETox data only).

Purchase of a BioPrint® dataset involves delivery of:

·neighbors profiling data,

·ADR report on CLIENT’ s compound and neighbor compounds,

·A set of different presentations and figures (giving comparative views on
inhibition percentage and IC50s from CLIENT’ s compound and neighbors).

 

 

 

 

 

 

 

 

 

 

 

 

 



10

